 
 
I 
108th CONGRESS 2d Session 
H. R. 4057 
IN THE HOUSE OF REPRESENTATIVES 
 
March 30, 2004 
Mr. Renzi (for himself, Mrs. Northup, Mr. Shays, Mr. Ney, Mr. Simmons, Mr. Pickering, Mr. Tiberi, Ms. Pryce of Ohio, Mr. Matheson, Mrs. Johnson of Connecticut, Mr. Capuano, and Mr. Reynolds) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To establish a grant program administered under an agreement among the Secretaries of Housing and Urban Development, Health and Human Services, and Veterans Affairs, in consultation with the U.S. Interagency Council on Homelessness, to address the goal of ending chronic homelessness through coordinated provision of housing, health care, mental health and substance abuse treatment, supportive and other services, including assistance in accessing non-homeless specific benefits and services, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Samaritan Initiative Act of 2004. 
2.Samaritan initiative Title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11136 et seq.) is amended by adding at the end the following new subtitle: 
 
HSamaritan Initiative 
495.PurposeThe purpose of the Samaritan Initiative is to authorize competitive grants for coordinated comprehensive housing, treatment, and support services to chronically homeless persons to accomplish the following objectives: 
(1)To reduce the prevalence of chronic homelessness. 
(2)To support promising strategies to move chronically homeless persons in urban and rural communities from the streets to safe, permanent housing. 
(3)To provide for integrated systems of services to improve the effectiveness of programs serving chronically homeless persons. 
(4)To promote self-sufficiency and recovery among chronically homeless persons. 
(5)To encourage programs serving chronically homeless persons to promote access to Federal, State, and local non-homeless specific programs of assistance for which such persons are eligible. 
495A.Grant authority and administration 
(a)In generalThe participating Federal agencies shall enter into an agreement among the agencies to make and administer competitive grants to eligible entities, including faith-based and community-based organizations, in accordance with the provisions of this subtitle for the purpose of providing treatment and support services that are coordinated with housing for chronically homeless persons. 
(b)Administrative responsibility 
(1)In generalThe agreement authorized under subsection (a) shall designate the Secretary of Housing and Urban Development as the administering Secretary. 
(2)DelegationsNo provision of this subtitle shall be construed as limiting the ability of the participating Federal agencies to delegate, assign, or share administrative responsibilities as the participating Federal agencies may determine to be necessary or appropriate. 
(c)Coordination among participating federal agenciesThe administering Secretary shall coordinate with other participating Federal agencies to implement and administer the grant program established under this subtitle. 
(d)Interagency implementation and monitoring teamThe participating Federal agencies shall establish an interagency implementation and monitoring team to review and conduct oversight of program grantees under this subtitle. Each participating Federal agency shall appoint appropriate designees to serve on the implementation and monitoring team. 
(e)Coordination requirements 
(1)In generalIn carrying out the grant program under this subtitle, the interagency implementation and monitoring team shall establish uniform or coordinated requirements, standards, procedures, and timetables to the maximum extent feasible and appropriate. 
(2)ApplicabilityThe general principle set forth in paragraph (1) shall be implemented by the interagency implementation and monitoring team with respect to— 
(A)application procedures and grant requirements, including those providing for— 
(i)a single consolidated application form; and 
(ii)a single timetable, location, and procedure for filing of a consolidated application; 
(B)criteria for award of grants; 
(C)a coordinated process for review and approval or denial of the consolidated application; 
(D)establishment of performance standards and measures of performance outcomes, including— 
(i)the requirement that the Secretary of Housing and Urban Development attempt to quantify the reduction in chronic homelessness; and 
(ii)the requirement that, where applicable, the grantees utilize a Homeless Management Information System; 
(E)oversight, including monitoring, audits, and evaluations of grantees, and requirements for annual reports by grantees; and 
(F)other factors that the interagency implementation and monitoring team determines are necessary or appropriate. 
(3)Performance assessment 
(A)Subject to paragraph (1), the interagency implementation and monitoring team shall establish such performance standards, performance measures, and annual reporting requirements and make such performance reviews and audits as may be necessary or appropriate for the following purposes: 
(i)To determine whether a grantee has carried out its activities in a timely manner and in accordance with applicable requirements of this subtitle.  
(ii)To assess the effectiveness of a grantee in accomplishing the objectives of this subtitle. 
(iii)Other such purposes as the interagency implementation and monitoring team may deem significant with respect to the performance assessment of a grantee.  
(B)The Secretary of Veterans Affairs may provide program monitoring and evaluation services and staff to participating Federal agencies. In such cases, participating Federal agencies may reimburse such Secretary, as appropriate.  
(f)Provisions and requirements applicable to grants under this subtitle 
(1)In generalA grantee under this subtitle shall establish and operate a system of assistance to chronically homeless persons that identifies such persons and provides to such persons access to affordable permanent housing that is coordinated with appropriate treatment and support. 
(2)Required grantee activitiesA grantee under this subtitle shall carry out, directly or through arrangements with a network of other entities, the following: 
(A)Housing activitiesEligible activities specified in section 495B(a) that ensure the placement of chronically homeless persons in safe, affordable, permanent housing. 
(B)Treatment and support activitiesEligible activities specified in section 495C(a) to address the multiple physical health, mental health, and substance abuse treatment needs of chronically homeless persons who are eligible for or residents in housing under section 495B(a). 
(C)Service coordinationActivities, including those coordinated with local planning bodies, that promote the access of eligible chronically homeless persons to a range of services that contribute to self-sufficiency, recovery, employment, stability in housing, and access to health care. 
(D)AdministrationAdministrative and planning activities, including the development and implementation of comprehensive plans for housing and services at the grantee level with costs not to exceed 6 percent of total costs of carrying out the program under this subtitle. 
(E)Other servicesSuch services and activities as the participating Federal agencies may find necessary and appropriate. 
(3)Criteria for grant awardThe criteria for the award of grants under this subtitle shall include the following: 
(A)The extent to which the applicant demonstrates an understanding of the unique characteristics of chronically homeless persons. 
(B)The adequacy of the applicant’s approach in addressing the needs of the chronically homeless. 
(C)The capacity of the applicant to carry out and sustain required activities. 
(D)Where services are to be provided through a network of entities, the adequacy of the qualifications of such entities and the stated willingness of such entities to collaborate and participate in carrying out proposed activities. 
(E)The extent to which the applicant has been involved in Federal, State, or local non-homeless specific programs of assistance that could provide additional assistance to eligible chronically homeless persons. 
(F)The commitment and the demonstrated ability of the applicant to enumerate the reduction in the number of chronically homeless persons. 
(G)Such additional criteria as the participating Federal agencies may deem significant or necessary with respect to the applicant’s potential success in carrying out the purpose of this subtitle. 
(4)Initial term of grantNotwithstanding any other provision of law, each grant shall be for an initial term of 3 years. 
(5)Grant renewalThe participating Federal agencies may award on a competitive basis a renewal grant under this subtitle for additional 3-year terms, subject to the grantee’s continued qualification for the grant as determined by the participating Federal agencies. The amount of a renewal grant under this paragraph may be up to 50 percent of the cost of the program. 
(6)Federal matching 
(A)In generalA grant under this subtitle shall be available to pay the Federal share of the costs incurred by the grantee for activities under this subtitle. 
(B)Federal shareFor purposes of subparagraph (A), the Federal share shall be 75 percent of the cost of the program for the first year of the grant, 75 percent for the second year, and 50 percent for each succeeding year, including each year of a renewal grant term under paragraph (5). 
(C)Non-federal shareThe non-Federal share of costs incurred by the grantee may be in cash or in-kind, as appropriate. 
(7)Geographic distributionThe participating Federal agencies shall ensure that consideration is given to geographic distribution (such as urban and rural areas) in the awarding of grants under subsection (a). 
(8)DisclosureSection 12(a) of the Department of Housing and Urban Development Act (42 U.S.C. 3537a(a)) shall not apply to this subtitle. 
(g)Authorization of appropriations 
(1)There are authorized to be appropriated to carry out this subtitle $70,000,000 for fiscal year 2005, of which— 
(A)$50,000,000 is authorized to be appropriated to the Department of Housing and Urban Development; 
(B)$10,000,000 is authorized to be appropriated to the Department of Health and Human Services; and 
(C)Up to $10,000,000 is authorized from the amounts to be appropriated to the Department of Veterans Affairs for treatment of homeless veterans under Medical Care to carry out section 495D. 
(2)There are authorized to be appropriated such sums as may be necessary for each of fiscal years 2006, 2007, and 2008. 
(h)Authority to consolidate funds 
(1)In generalFor purposes of carrying out the program under this subtitle, in accordance with the agreement under subsection (a), the participating Federal agencies are authorized to transfer to the administering Secretary funds appropriated for use under this subtitle, and the administering Secretary may receive such funds. 
(2)ConstructionIn the event that, notwithstanding subsection (g), funds are not appropriated for use in accordance with this subtitle to one or more participating Federal agencies in any fiscal year, paragraph (1) shall not be construed to require a participating Federal agency that has been provided with budget authority pursuant to subsection (g) in a fiscal year to use such budget authority to fund grants for activities that are not in accordance with the primary mission of such participating Federal agency. 
(i)Technical assistance and supportIn addition to funds otherwise provided for agency administrative costs, up to 2 percent of amounts appropriated for the activities under this subtitle may be used by the participating Federal agencies for administrative costs, including to— 
(1)provide technical assistance to applicants and grantees; and 
(2)provide support and assistance in selecting and assessing projects to carry out the purpose of this subtitle, including any preparation necessary for such selection and assessment. 
495B.Housing activities 
(a)Eligible housing activitiesSubject to the provisions of section 495A, a grant under this subtitle shall be used for activities in support of permanent housing for chronically homeless persons, including the following: 
(1)Provision of housing 
(A)AcquisitionThe acquisition of occupancy-ready real property. 
(B)RehabilitationThe minor rehabilitation of real property for housing. 
(C)Operating costsThe costs of operating a housing project, including salaries and benefits, maintenance, insurance, utilities, replacement reserve accounts, and furnishings. 
(D)LeasingLeasing of an existing structure or structures, or portions thereof to provide housing. 
(E)Housing counselingThe costs of counseling and advice services with respect to property maintenance, financial management, and other such matters as may be appropriate to assist chronically homeless persons in obtaining housing. 
(2)Rental assistanceProject-based or tenant-based rental assistance for chronically homeless persons, which assistance shall be provided to the extent practicable in the manner provided under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f). 
(3)Other activitiesSuch other activities as the Secretary of Housing and Urban Development determines to be appropriate. 
(b)Program requirements for housing activities 
(1)Requirements concerning real property 
(A)Use restrictionEach grantee under this subtitle shall ensure that permanent housing projects for chronically homeless persons that are acquired or rehabilitated with grant amounts under this subtitle are used for such persons for not less than 10 years. 
(B)Housing qualityEach grantee under this subtitle shall ensure that housing assisted with grant amounts provided under this subtitle is decent, safe, and sanitary and complies with all applicable State and local housing codes, building codes, and licensing requirements in the jurisdiction in which the housing is located. 
(C)Prevention of undue benefitSubject to the provisions of section 495A(e), the Secretary of Housing and Urban Development may prescribe such terms and conditions as such Secretary considers necessary to prevent grantees from unduly benefiting from the sale or other disposition of projects, other than a sale or other disposition resulting in the use of a project for the direct benefit of chronically homeless persons. 
(2)Homeless management information systemEach grantee shall be required to provide such information to the appropriate administrator of the local homeless management information system, as is necessary for the implementation and operation of homeless management information systems. 
495C.Treatment and support servicesSubject to the provision of section 495A, a grant under this subtitle shall be used to provide treatment and support services, which may include the following: 
(1)Primary health servicesPrimary health services, including the following: 
(A)Physician and other servicesHealth services related to family medicine, internal medicine, pediatrics, obstetrics, or gynecology that are furnished by physicians and where appropriate, physicians’ assistants, nurse practitioners, and nurse midwives. 
(B)Diagnostic servicesDiagnostic laboratory and radiological services. 
(C)Preventive servicesPreventive health services. 
(D)Emergency servicesEmergency medical services. 
(E)Access to pharmaceutical servicesAccess to pharmaceutical services. 
(2)Alcohol and drug abuse servicesServices or activities designed to prevent, deter, reduce, or eliminate substance abuse or addictive behaviors, including a comprehensive range of personal and family counseling methods, early interventions, methadone treatment for opiate abusers, or detoxification for alcohol and other drug abusers, and treatment services such as intake and assessment, behavioral therapy and counseling, clinical and case management, pharmacotherapies, and self-help and peer support activities. 
(3)Mental health and counseling servicesMental health and counseling services, including services and activities that apply therapeutic processes to personal, family, or situational problems in order to bring about a positive resolution of the problem or improved individual functioning or circumstances, including crisis interventions, individual supportive therapy, and prescription of psychotropic medications or explanations about the use and management of medications. 
(4)Outreach and engagementOutreach services including extending services or help to homeless persons to develop a relationship of trust and engage such persons into appropriate service programs. 
(5)Information and referralServices or activities designed to provide information about services and assistance provided through public and private programs, including Federal, State and local non-homeless targeted programs that provide or financially support the provision of medical, social, educational, or other related services, and a brief assessment of client needs to facilitate appropriate referrals. 
(6)Case managementCase management services and activities, including the arrangement, coordination, monitoring, and delivery of services to meet the needs of individuals who are homeless, including individual service plan development, counseling, monitoring, securing and coordinating services. 
(7)Other servicesSuch other services as the Secretary of Health and Human Services determines appropriate. 
495D.Veterans’ benefitsSubject to the provisions of section 495A, the Secretary of Veterans Affairs is authorized to provide eligible veterans with case management services. 
495E.Authority of other federal agencies to participate under this subtitleFederal agencies, in addition to the Secretaries of Housing and Urban Development, Health and Human Services, and Veterans Affairs, may participate under the provisions of this subtitle to the extent funds are appropriated to each agency for purposes of participating under the provisions of this subtitle. 
495F.DefinitionsFor purposes of this subtitle, the following definitions shall apply— 
(1)Administering secretaryThe term administering Secretary shall mean the Secretary designated as responsible for administration of the grant program under this subtitle by the agreement authorized in section 495A(a). 
(2)Chronically homeless personThe term chronically homeless person means an unaccompanied disabled individual who has been sleeping in one or more places not meant for human habitation or in one or more emergency homeless shelters for over one year or who has had four or more periods of homelessness over three years. 
(3)Disabled individualThe term disabled individual means an individual whose ability to work or perform one or more activities of daily living is limited due to— 
(A)a diagnosable substance use disorder, serious mental illness, developmental disability, or chronic physical illness or disability; or 
(B)the co-occurrence of two or more of these conditions. 
(4)Eligible entityThe term eligible entity means a State, unit of general local government, public housing agency, local workforce investment board and private nonprofit organization, including a faith-based or community-based organization. 
(5)Eligible veteranThe term eligible veteran means a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable. 
(6)Homeless management information systemThe term Homeless Management Information System shall mean a computerized data collection application maintained by an eligible entity, that— 
(A)enumerates the homeless population within the jurisdiction of the eligible entity and the number of homeless individuals that received services from the eligible entity; and 
(B)captures information on the characteristics and service needs of homeless individuals. 
(7)Interagency implementation and monitoring teamThe term interagency implementation and monitoring team shall mean a group of representatives appointed by each participating Federal agency, which shall coordinate among each other in implementing the provisions of this subtitle in accordance with subsection 495A(d) and which shall coordinate the review and oversight of program grantees under this subtitle. 
(8)Participating federal agencyThe term participating Federal agency shall mean the Secretaries of Housing and Urban Development, Health and Human Services, and Veterans Affairs, or any other Federal agency that may receive appropriations for purposes of participating under the provisions of this subtitle. 
(9)Private nonprofit organizationThe term private nonprofit organization means a private organization— 
(A)no part of the net earnings of which inures to benefits of any member, founder, contributor, or individual; 
(B)that has a voluntary board; and 
(C)that has an accounting system or a designated fiscal agent in accordance with requirements established by the participating Federal agencies. 
(10)Public housing agencyThe term public housing agency has the same meaning as in section 3(b)(6) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(6)). 
(11)StateThe term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Northern Mariana Islands, or any agency or instrumentality thereof that is established pursuant to legislation and designated by the chief executive officer to act on behalf of the State with regard to provisions of this subtitle. 
(12)Unit of general local governmentThe term unit of general local government means— 
(A)a city, town, township, county, parish, village, or other general purpose political subdivision of a State; and 
(B)any agency or instrumentality thereof that is established pursuant to legislation and designated by the chief executive officer to act on behalf of the jurisdiction with regard to provisions of this subtitle.. 
 
